OPINIONS OF THE SUPREME COURT OF OHIO
     The full texts of the opinions of the Supreme Court of
Ohio are being transmitted electronically beginning May 27,
1992, pursuant to a pilot project implemented by Chief Justice
Thomas J. Moyer.
     Please call any errors to the attention of the Reporter's
Office of the Supreme Court of Ohio. Attention: Walter S.
Kobalka, Reporter, or Deborah J. Whitten, Administrative
Assistant. Tel.: (614) 466-4961; in Ohio 1-800-826-9010.
Your comments on this pilot project are also welcome.
     NOTE: Corrections may be made by the Supreme Court to the
full texts of the opinions after they have been released
electronically to the public. The reader is therefore advised
to check the bound volumes of Ohio St.3d published by West
Publishing Company for the final versions of these opinions.
The advance sheets to Ohio St.3d will also contain the volume
and page numbers where the opinions will be found in the bound
volumes of the Ohio Official Reports.

Board of Education of the Cleveland City School District,
Cuyahoga County, Ohio, Appellee, v. Don M. Hisaka &
Associaties, Inc.; United Pacific Insurance Company, Appellant.
[Cite as Cleveland City School Dist. Bd. of Edn. v. Don M.
Hisaka & Assoc., Inc. (1992),     Ohio St.3d    .]
Appeal dismissed as improvidently allowed.
     (No. 91-1776 -- Submitted October 21, 1992 -- Decided
December 30, 1992.)
     Appeal from the Court of Appeals for Cuyahoga County, No.
60374.

     Cavitch, Familo & Durkin Co., L.P.A., Douglas A. DiPalma
and E. John Brzytwa, for appellee.
     Weston, Hurd, Fallon, Paisley & Howley, David Arnold,
Jerome W. Cook and William H. Baughman, Jr., for appellant.

     This cause is dismissed, sua sponte, as having been
improvidently allowed.
     The court orders that the court of appeals' opinion not be
published in the Ohio Official Reports, and that it may not be
cited as authority except by the parties inter se.
     Moyer, C.J., Sweeney, Holmes, Douglas, Wright, H. Brown
and Resnick, JJ., concur.